Exhibit 10.6

December 14, 2012

Compensation Plan for Employees of Q Therapeutics, Inc.

Effective December 18, 2012

Purpose: In order to attract and retain highly qualified employees, Q
Therapeutics, Inc. (Q or the Company) will offer a compensation package to
employees that consists of base salary, salary increases, cash bonuses and
stock/option awards in conjunction with annual performance reviews or at other
times as determined by the Compensation Committee.

Cash Bonus Ranges for 2012 as percent of salary.

Actual bonus can be in the range of 75-125% of target, based on performance.

 

Position    Target % of Salary
(range 75-125% of Target)    Stock Options Range*

CEO

   35    200-300,000

CFO

   25    150-250,000

Vice President

   20    100-150,000

Sr. Director

   15    75-125,000

Director

   12    50-100,000

Scientist; Controller

   10    30-60,000

Research Associate III

   10    25-45,000

Research Associate II

   8    20-40,000

Research Associate I

   6    15-30,000

Implementation

Salary increase, cash bonus and stock option grants pursuant to the 2011 Stock
Option Plan will be determined by the Compensation Committee and Management for
each employee (other than CFO and CEO), based on their performance for the year
and the company financial status. The CEO and the Compensation Committee shall
determine the awards for the CFO. The Compensation Committee shall recommend the
awards for the CEO, to be confirmed by the Board.

For 2012, to conserve cash, the payout of 100% of the cash bonuses for the CEO
and CFO and 90% of the cash bonuses for the rest of the employees will be
contingent on the Company closing a financing of $2.5 million or more, or as
otherwise agreed by the Compensation Committee and Management, or in the case of
the CEO, by the Board.

*Currently 40,540,184 shares outstanding on a fully diluted basis. Stock Option
Ranges to be increased periodically in proportion with the number of outstanding
shares.